Citation Nr: 1235301	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right thigh disorder, to include entrapment of the right lateral femoral cutaneous nerve at the right inguinal ligament.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in December 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In August 2009 and November 2011, the Board remanded the Veteran's claim of service connection for a right thigh disability for further examination.  This development has now been completed and the claim is ready for review.


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed entrapment of the right lateral femoral cutaneous nerve at the right inguinal ligament condition is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a right thigh condition have been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his right thigh disability is a result of his time in-service.  Specifically, the Veteran reported that he must have injured the nerve (entrapment of the right lateral femoral cut nerve at the right inguinal ligament) by carrying ammunition, include carrying extra magazines and canteens on his right hip in-service.

The Veteran's service treatment records revealed that the Veteran sought treatment in October 1966 for pain in the right leg and tenderness in the right shin, after a bus accident.  The physician noted that the Veteran had several muscle hernias in the right lateral calf and a contusion.  In December 1968, the Veteran reported leg pain and bumps, which was aggravated by exercise.  Additionally, a February 1969 record noted continued pain in the lower legs, which was aggravated by exercise and relieved by rest.  The examiner noted small varicosities over the right tibia.  Further, the physician stated that the varicosisiteis were associated with the superficial venous system and indicated that they would be benefited by elevation of both legs several times daily, and a pair of support hose.  

The Veteran's VA outpatient treatment records show that the Veteran complained of aching in both legs, especially with prolonged walking or standing.  Additionally, the records show the Veteran was supplied with compression hose.  May 2001 and September 2003 VA examination reports document a history leg problems.  Further, a March 2003 VA electromyography (EMG) report showed that the Veteran complained of right thigh numbness.  The pinprick sensation test was sharp and symmetric with the exception of being decreased in the distribution of the right lateral femoral cutaneous nerve.   

The Veteran was firsts afforded a VA examination in February 2010.  The VA examiner diagnosed the Veteran with entrapment of the right lateral femoral cut nerve at the right inguinal ligament.  Additionally, the examiner concluded that he could not resolve the issue of whether the Veteran's right thigh condition was causally related to service without resort to mere medical speculation.  Further, the examiner stated that there was no documented evidence of injury to the right inguinal area, only the Veteran's statement that he must have injured the nerve by carrying ammunition.   

The Veteran was afforded another VA examination in December 2011.  The examiner noted that he reviewed the claims file.  The examiner concluded that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Further, the examiner stated that as per EMG test done on February 25, 2010, the Veteran had entrapment of the right lateral femoral cut nerve at the right inguinal ligament.  Lastly, the examiner stated that this could be secondary to chronic pressure on the inguinal ligament by the weight that he had to carry in-service.  

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, post-service medical records and, in particular, the December 2011 VA examiner's medical opinion, which related the Veteran's right thigh condition to specific events in service, demonstrate that the Veteran's currently diagnosed right thigh condition is related to his period of active service.

The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with Veteran's VA treating physicians and the December 2011 VA examiner.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran indicated the presence of in-service right leg pain, reported continuity of symptomatology, the positive VA opinion linking his current right thigh condition to weight of ammunition he carried in-service, and nothing in the record explicitly refutes the Veteran's account of his medical history regarding this disability.  

The Board points out that the February 2010 VA examination was inadequate because the examiner did not give a clear opinion as to whether it is at least as likely as not that the Veteran's right thigh disability had its onset during active service or is related to any in-service disease, event, or injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  Additionally, the examiner stated that there was no documented evidence of injury to the right inguinal area, only the Veteran's statement that he must have injured the nerve by carrying ammunition.  However, the examiner failed to discuss Veteran's service treatment records that document leg pain, and the Veteran's lay assertions of an in-service incidents.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Therefore, this opinion was of little probative value.

Given that the Board finds that the Veteran is competent to report that he had right leg pain in-service and that the Board finds the Veteran credible in this regard, that the Veteran complained of right leg pain after service, that there is no reported post service intercurrent injury, and that there is a positive medical opinion of record, the Board finds that the evidence is at least in equipoise.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's right thigh condition claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a right thigh condition is warranted. 


ORDER

Service connection for a right thigh disorder, to include entrapment of the right lateral femoral cutaneous nerve at the right inguinal ligament, is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


